UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3056 TRIDAN CORP. (Exact name of registrant as specified in charter) 51 East 42ndStreet, 17th floor, New York, NY 10017 (Address of principal executive offices) I. Robert Harris, c/o Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C. 51 East 42nd Street, New York, NY10017 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 239-0515 Date of fiscal year end: April 30, 2012 Date of reporting period: April 30, 2012 Item 1. Reports to Stockholders. Attached on the following pages is a copy of the registrant’s annual report as of April 30, 2012 transmitted to stockholders. TRIDAN CORP. P.O. Box 634, New City, N.Y. 10956 (212) 239-0515 ANNUAL REPORT June 26, 2012 Dear Shareholder: I am pleased to provide this annual report of Tridan Corp. for the fiscal year ended April 30, 2012, including the enclosed audited financial report for that period and for the corresponding period in 2011.Also enclosed are the notice of meeting, proxy statement for this year’s annual shareholders meeting on July 17, 2012, form of proxy, and the company’s privacy policy. A schedule of the company’s portfolio holdings at April 30, 2011, consisting entirely of municipal obligations, is included in the financial report.The company invests exclusively in non-voting securities.The company files its complete schedule of portfolio holdings with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q.The company’s Forms N-Q are available on the Commission’s website at http://www.sec.gov.They may be reviewed and copied at the Commission’s Public Reference Room in Washington D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The net asset value per share at April 30, 2012 was $12.89 compared with $12.33 at April 30, 2011.Net investment income per share was $.31 for the year ended April 30, 2012, compared with $.31 for the year ended April 30, 2011.Distributions to shareholders amounted to $.30 per share for fiscal 2012, compared to $.32 for fiscal 2011. At the company’s last annual meeting on July 12, 2011, the reappointment of WeiserMazars LLP as the company’s auditors for the fiscal year ending April 30, 2012 was ratified by the shareholders as follows: Shares Voted For Shares Voted Against None Shares Abstaining TRIDAN CORP. June 26, 2012 Page –2– Also at the last annual meeting, the incumbent directors, all of whom are named below, were all reelected to serve as directors until the next annual meeting of shareholders, or until their successors are elected and have qualified. Shares Voted For Shares Withheld Mark Goodman None Peter Goodman “ “ Paul Kramer “ “ Jay S. Negin “ “ Warren F. Pelton “ “ Russell J. Stoever “ “ The following Tables A and B set forth information concerning the directors, and Table C sets forth information concerning non-director officers of the company.The Table A directors (Mark Goodman, Peter Goodman and Warren Pelton) are “interested persons” as defined in Section 2(a)19 of the Investment Company Act of 1940, and the Table B directors (Messrs. Kramer, Negin and Stoever) are not.Peter Goodman is an “interested person” because he is an officer and holder of more than 5% of the shares of the company, Mark Goodman because he is Peter Goodman’s son, and Warren Pelton because he is an officer of the company. Table A Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Directorships During Past 5 Years Interested Persons: Mark Goodman (Son of Peter Goodman) 7 Porters Cove Road Hingham, MA 02043 Age 58 Director Pianist and Teacher 1 None Peter Goodman 65 Wendover Road Rye, NY10580 Age 86 Director and President President, Tridan Corp. 1 None Warren Fred Pelton 6079 Fairway Court Naples, FL34110 Age 74 Director, Vice- President and Treasurer Consultant 1 None TRIDAN CORP. June 26, 2012 Page - 3 - Table B Name, Address and Age Positions in Tridan Corp. Director Since Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Directorships During Past 5 Years Disinterested Persons: Paul Kramer 17 Huntley Road Holmdel, NJ 07733 Age 80 Director and Audit Committee Chairman Financial Advisory Services; Partner, Kramer Love & Cutler, LLP (certified public accountants) 1 Juniper Content Corporation Jay Stanley Negin 6 Demarest Court Englewood Cliffs, NJ 07632 Age 81 Director and Audit Committee Member Investor 1 None Russell Jude Stoever 15 Rockleigh Road Rockleigh, NJ 07647 Age 67 Director and Audit Committee Member Vice-President, Stoever Glass & Co., Inc. (a registered broker-dealer) 1 None Table C Name, Address and Age Positions in Tridan Corp. Principal Occupations During Past 5 Years Number of Portfolios Overseen Other Directorships Held Non-director Officers: I. Robert Harris 51 East 42nd Street Suite 1700 New York, NY10017 Age 80 Secretary and Chief Compliance Officer Attorney None None TRIDAN CORP. June 26, 2012 Page -4 - The board of directors governs the Company and is responsible for protecting the interests of shareholders.The directors meet periodically throughout the year to oversee the Company’s activities and review its performance.Each of the directors is committed to regular and active participation in board and committee meetings.The board believes that, collectively, the directors have balanced and diverse experience, qualifications, attributes, and skills which allow the board to operate effectively in governing the Company and protecting the interests of shareholders.Information about the specific experience, skills, attributes and qualifications of each director is provided below. Peter Goodman – Mr. Goodman is the principal shareholder, a director and chief executive officer of Tridan Corp., and also held those positions in its wholly-owned subsidiary Danskin, Inc. prior to sale of the business in 1980 and Tridan’s conversion to an investment company.He is skilled in business, thoroughly familiar with the company’s history and its activities, and has had extensive experience in securities investments, including municipal bonds. Jay S. Negin – Mr. Negin has been a director of the Company since 1985.He is an attorney and certified public accountant, although not practicing those professions.He has had extensive activity and experience in the municipal bond field, and participates actively in the board’s analysis and consideration of Tridan’s portfolio positions and transactions. Warren F. Pelton – Mr. Pelton has been a director since 1988.He was a shareholder of Tridan Corp. and chief financial officer of Tridan and its subsidiary Danskin, Inc. prior to Tridan’s conversion to an investment company in 1980.He has had extensive experience over many years as a private management consultant and is skilled in financial planning. Russell J. Stoever – Mr. Stoever has been a director since 1995.He is vice president and sales manager of Stoever, Glass & Co., Inc., a registered broker-dealer.He has been employed there since 1971 and became a principal of that corporation in 1982, with involvement in all aspects of municipal finance.He is not an “interested person” of Tridan Corp., as defined in the Investment Company Act, in that he does not execute any portfolio transactions for, or engage in any principal transactions with, Tridan or its investment adviser or any accounts over which the adviser has brokerage placement discretion, or any other investment company having the same investment adviser.Mr. Stoever brings to the board a keen analysis of economic and market conditions and trends, and his views concerning portfolio management. Mark Goodman – Mr. Goodman has been a director since 1999.He is the son of Peter Goodman, and has been a shareholder of Tridan since before its 1980 conversion to an investment company.He is knowledgeable in the history and activities of the Company, and has also had broad investment experience in fixed income securities, including municipal bonds. Paul Kramer – Mr. Kramer has been a director since 2004.He has extensive experience as a certified public accountant and is expert in the fields of corporate governance, executive management, corporate restructuring, audit committee functions and related activities.He has served on the board of directors of a number of publicly-held corporations over the years.Mr. Kramer brings his skill and leadership abilities to his positions as a director and as chairman of Tridan’s audit committee. TRIDAN CORP. June 26, 2012 Page -5 - No director or officer received any compensation from the Company during the last fiscal year, except for the fees of $12,000 paid during each year to each director, plus an additional $5,000 to PaulKramer as chairman of the audit committee.The Company does not have any bonus, profit sharing, or other compensation plan, contract or arrangement with anyone, nor any pension or retirement plan; nor has the Company ever granted to anyone any option, warrants or other rights to purchase securities. All executive officers of the Company as a group (two persons) received compensation (comprised solely of said directors' fees) aggregating $24,000 during fiscal 2012 (which excludes professional fees paid to the law firm of which I. Robert Harris, secretary of the Company, is a member). Additional information about directors may be requested by any shareholder without charge, by telephoning the company’s secretary, I. Robert Harris, collect at 212-682-8383, extension 39. Sincerely TRIDAN CORP. Peter Goodman, President Item 2. Code of Ethics The registrant has adopted a code of ethics that applies to its principal executive officer, principal financial officer, and any other person required by applicable SEC rules.The code of ethics was in effect as of the end of the period covered by this report.During that period, there were no amendments to the code, and no waivers were granted to anyone from any provision of the code.A copy of the registrant’s code of ethics is incorporated by reference to Exhibit 1 to the registrant’s Form N-CSR dated June 15, 2010, for its fiscal year ended April 30, 2010, filed electronically with the Securities and Exchange Commission. Item 3. Audit Committee Financial Expert The registrant has established an audit committee consisting of three members appointed by the board of directors from the board.The registrant’s board of directors has determined that the committee chairman, Paul Kramer, is an “audit committee financial expert” and is “independent”, as both terms are defined by applicable SEC rules. Item 4. Principal Accountant Fees and Services Incorporated by reference to the registrant’s proxy statement dated June 26, 2012, filed electronically with the SEC.See section therein entitled “Relationship with and Ratification of Independent Certified Public Accountants”. Item 5. Audit Committee of Listed Registrants. Not applicable, because the registrant is not a listed issuer. Item 6. Investments. (a) A schedule of registrant’s investments in securities of unaffiliated issuers as of April 30, 2012 is included as part of the report to shareholders filed under Item 1 of this Form. (b) Not applicable Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable, because the registrant invests exclusively in non-voting securities. Item 8. ITEM 8:PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. PORTFOLIO MANAGERS The Managing Director for Tridan Corporation (“Fund”) is as follows: Richard D. Taormina Richard Taormina, Vice President, is the lead portfolio manager of the Tax Aware Strategies Group.An employee of JPMorgan Asset Management since 1997, he is responsible for managing municipal mutual funds, institutional fixed income accounts, and quantitative analysis. PORTFOLIO MANAGERS’ OTHER ACCOUNTS MANAGED The following tables show information regarding other accounts managed by portfolio managers of the Fund: Non-Performance Based Fee Advisory Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets Number of Accounts Total Assets Number of Accounts Total Assets Richard Taormina 6 $8.903 billion 0 $ 0 7 $91 million Performance Based Fee Advisory Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets Number of Accounts Total Assets Number of Accounts Total Assets Richard Taormina 0 0 0 0 0 0 POTENTIAL CONFLICTS OF INTEREST The potential for conflicts of interest exists when portfolio managers manage other accounts with similar investment objectives and strategies as the Funds ("Similar Accounts"). Potential conflicts may include, for example, conflicts between investment strategies and conflicts in the allocation of investment opportunities. Responsibility for managing JPMAM’s and its affiliates’ clients’ portfolios is organized according to investment strategies within asset classes. Generally, client portfolios with similar strategies are managed by portfolio managers in the same portfolio management group using the same objectives, approach and philosophy. Underlying sectors or strategy allocations within a larger portfolio are likewise managed by portfolio managers who use the same approach and philosophy as similarly managed portfolios. Therefore, portfolio holdings, relative position sizes and industry and sector exposures tend to be similar across similar portfolios and strategies, which minimizes the potential for conflicts of interest. JPMAM and/or its affiliates may receive more compensation with respect to certain Similar Accounts than that received with respect to the Funds or may receive compensation based in part on the performance of certain Similar Accounts. This may create a potential conflict of interest for JPMAM and its affiliates or the portfolio managers by providing an incentive to favor these Similar Accounts when, for example, placing securities transactions. In addition, JPMAM or its affiliates could be viewed as having a conflict of interest to the extent that JPMAM or an affiliate has a proprietary investment in Similar Accounts, the portfolio managers have personal investments in Similar Accounts or the Similar Accounts are investment options in JPMAM’s or its affiliates’ employee benefit plans. Potential conflicts of interest may arise with both the aggregation and allocation of securities transactions and allocation of investment opportunities because of market factors or investment restrictions imposed upon JPMAM and its affiliates by law, regulation, contract or internal policies. Allocations of aggregated trades, particularly trade orders that were only partially completed due to limited availability and allocation of investment opportunities generally, could raise a potential conflict of interest, as JPMAM or its affiliates may have an incentive to allocate securities that are expected to increase in value to favored accounts. Initial public offerings, in particular, are frequently of very limited availability. JPMAM and its affiliates may be perceived as causing accounts they manage to participate in an offering to increase JPMAM’s and its affiliates’ overall allocation of securities in that offering. A potential conflict of interest also may be perceived to arise if transactions in one account closely follow related transactions in a different account, such as when a purchase increases the value of securities previously purchased by another account, or when a sale in one account lowers the sale price received in a sale by a second account. If JPMAM or its affiliates manage accounts that engage in short sales of securities of the type in which the Fund invests, JPMAM or its affiliates could be seen as harming the performance of the Fund for the benefit of the accounts engaging in short sales if the short sales cause the market value of the securities to fall. As an internal policy matter, JPMAM or its affiliates may from time to time maintain certain overall investment limitations on the securities positions or positions in other financial instruments JPMAM or its affiliates will take on behalf of its various clients due to, among other things, liquidity concerns and regulatory restrictions. Such policies may preclude a Fund from purchasing particular securities or financial instruments, even if such securities or financial instruments would otherwise meet the Fund’s objectives. The goal of JPMAM and its affiliates is to meet their fiduciary obligation with respect to all clients. JPMAM and its affiliates have policies and procedures that seek to manage conflicts. JPMAM and its affiliates monitor a variety of areas, including compliance with fund guidelines, review of allocation decisions and compliance with the JPMAM’s Codes of Ethics and JPMorgan Chase and Co.’sCode of Conduct. With respect to the allocation of investment opportunities, JPMAM and its affiliates also have certain policies designed to achieve fair and equitable allocation of investment opportunities among its clients over time. For example: Orders for the same equity security traded through a single trading desk or system are aggregated on a continual basis throughout each trading day consistent with JPMAM’s and its affiliates’ duty of best execution for its clients. If aggregated trades are fully executed, accounts participating in the trade will be allocated their pro rata share on an average price basis. Partially completed orders generally will be allocated among the participating accounts on a pro-rata average price basis, subject to certain limited exceptions. For example, accounts that would receive a de minimis allocation relative to their size may be excluded from the order. Another exception may occur when thin markets or price volatility require that an aggregated order be completed in multiple executions over several days. If partial completion of the order would result in an uneconomic allocation to an account due to fixed transaction or custody costs, JPMAM and its affiliates may exclude small orders until 50% of the total order is completed. Then the small orders will be executed. Following this procedure, small orders will lag in the early execution of the order, but will be completed before completion of the total order. Purchases of money market instruments and fixed income securities cannot always be allocated pro-rata across the accounts with the same investment strategy and objective. However, JPMAM and its affiliates attempt to mitigate any potential unfairness by basing non-pro rata allocations traded through a single trading desk or system upon objective predetermined criteria for the selection of investments and a disciplined process for allocating securities with similar duration, credit quality and liquidity in the good faith judgment of JPMAM or its affiliates so that fair and equitable allocation will occur over time. PORTFOLIO MANAGER COMPENSATION JPMAM’s portfolio managers participate in a competitive compensation program that is designed to attract and retain outstanding people and closely link the performance of investment professionals to client investment objectives. The total compensation program includes a base salary fixed from year to year and a variable performance bonus consisting of cash incentives, restricted stock and, in most cases, mandatory deferred compensation.These elements reflect individual performance and the performance of JPMAM’s business as a whole. Each portfolio manager’s performance is formally evaluated annually based on a variety of factors including the aggregate size and blended performance of the portfolios such portfolio manager manages. Individual contribution relative to client goals carries the highest impact. Portfolio manager compensation is primarily driven by meeting or exceeding clients’ risk and return objectives, relative performance to competitors or competitive indices and compliance with firm policies and regulatory requirements. In evaluating each portfolio manager’s performance with respect to the mutual funds he or she manages, the Fund’s pre-tax performance is compared to the appropriate market peer group and to the Fund’s benchmark index listed in the Fund’s prospectuses over one, three and five year periods (or such shorter time as the portfolio manager has managed the Fund). Investment performance is generally more heavily weighted to the long-term. Awards of restricted stock are granted as part of an employee’s annual performance bonus and comprise from 0% to 40% of a portfolio manager’s total bonus. As the level of incentive compensation increases, the percentage of compensation awarded in restricted stock also increases. Up to 50% of the restricted stock portion of a portfolio manager's bonus may instead be subject to mandatory notional investment in selected mutual funds advised by JPMAM. When these awards vest over time, the portfolio manager receives cash equal to the market value of the notional investment in the selected mutual funds. OWNERSHIP OF SECURITIES Dollar Range of Shares in the Fund Name None $1 -$10,000 $10,001-$50,000 $50,001 -$100,000 over Richard Taormina XX Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable, because the registrant has no equity securities that are registered pursuant to Section 12 of the Securities Exchange Act of 1934. Item 10. Submission of Matters to a Vote of Security Holders. The registrant does not have in place procedures by which shareholders may recommend nominees to the registrant’s board of directors. Item 11. Controls and Procedures (a) The registrant’s principal executive and principal financial officers have evaluated the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c)) as of the end of the period covered by this report. Based on that evaluation, said officers have concluded that the registrant’s disclosure controls and procedures are effective to ensure that information required to be disclosed in this report is recorded, processed, summarized and reported within the required time periods. (b) There was no change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 12. Exhibits (a) The following exhibits are filed herewith: The registrant’s code of ethics described in Item 2 hereof is incorporated by reference to Exhibit 1 to the registrant’s Form N-CSR dated June 15, 2010, for its fiscal year ended April 30, 2010, filed electronically with the Securities and Exchange Commission. The separate certifications for the registrant’s principal executive and principal financial officers. Tridan Corp. Financial Statements April 30, 2012 and 2011 Tridan Corp. Contents April 30, 2012 and 2011 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Assets and Liabilities April 30, 2012 and 2011 2 Schedules of Investments in Municipal Obligations April 30, 2012 and 2011 3-9 Statements of Operations Years Ended April 30, 2012 and 2011 10 Statements of Changes in Net Assets Years Ended April 30, 2012, 2011 and 2010 11 Notes to Financial Statements 12-18 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors Tridan Corp. We have audited the accompanying statements of assets and liabilities of Tridan Corp. (the "Company"), including the schedules of investments in municipal obligations, as of April 30, 2012 and 2011, and the related statements of operations for the years then ended, the statement of changes in net assets for each ofthe three years in the three-year period ended April 30, 2012, and the financial highlights (see Note 7) for each of the five years in the five-year period ended April 30, 2012. These financial statements and financial highlights are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned, as of April 30, 2012 and 2011, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Tridan Corp. as of April 30, 2012 and 2011, the results of its operations for the years then ended, the changes in its net assets for each of the three years in the three-year period ended April 30, 2012, and its financial highlights for each of the five years in the five-year period ended April 30, 2012, in conformity with accounting principles generally accepted in the United States of America. June 22, 2012 Tridan Corp. Statements of Assets and Liabilities April 30, 2012 and 2011 Assets Investments in municipal obligations, at fair value (original cost - $37,167,091 and $37,090,658, respectively) (amortized cost - $35,858,926 and $35,836,642, respectively) $ $ Cash and cash equivalents Prepaid expenses and other current assets Accrued interest receivable Total assets Liabilities Accrued liabilities: Accrued investment advisory and custodian fees Accrued fees - affiliate Accrued other Common stock redemption payable Total liabilities Net assets $ $ Analysis of net assets Common stock, at $.02 par value, 6,000,000 shares authorized $ $ Paid-in capital Treasury stock ) ) Distributable earnings: Over distributed net investment income ) ) Undistributed capital (losses) ) ) Unrealized appreciation of investments, net Net assets [equivalent to $12.89 and $12.33 per share, respectively, based on 3,101,879.0505 shares and 3,103,077.2886 shares of common stock outstanding, respectively] $ $ The accompanying notes are an integral part of these financial statements. 2 Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended April 30, 2012 and 2011 Principal Amortized Fair Principal Amortized Fair Amount Cost Value Amount Cost Value Insured Ardsley New York Union Free School District Unlimited Tax 5.0% due June 15, 2014 $ Ardsley New York Union Free School District Unlimited Tax 4.0% due June 15, 2016 Bethlehem NY Central School District Ref Unlimited Tax 5.0% due November 1, 2015 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2017 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2015 Brookhaven NY Unlimited Tax 5.0% due November 15, 2019 - - - Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2014 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2015 Clarkstown NY Central School District F Strict BDS 2004 (Pre-Refunded April 15, 2014 @100) 5.25% due April 15, 2015 Clarkstown NY Central School District F Strict BDS 2004 Unlimited Tax (Par Call April 15, 2014 @100) 5.25% due April 15, 2015 - - - The accompanying notes are an integral part of these financial statements. 3 Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended April 30, 2012 and 2011 Principal Amortized Fair Principal Amortized Fair Amount Cost Value Amount Cost Value Insured (Continued) City of New York NY Public Impts Unlimited Tax (Par Call August 1, 2014 @100) 5.0% due August 1, 2017 $ City of New York Transitional Fin Bldg Aid Rev Fiscal 2007 5.0% due July 15, 2016 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2018 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2019 N.Y.S. Dormitory Authority Revs Non St Supported Debt Insd Sien College (Par Call July 1, 2016 @100) 5.0% due July 1, 2020 N.Y.S. Dormitory Authority Revs Non St Supported Debt St Johns Univ - Insd 5.25% due July 1, 2021 N.Y.S. Dormitory Authority Revs City University Sys Ref Cons 5th Gen 5.5% due July 1, 2019 N.Y.S. Dormitory Authority Revs Supported Debt Mental Health Svcs Facs Impt (Par Call February 15, 2015 @100) 5.0% due February 15, 2021 N.Y.S. Dormitory Authority Revs 5.5% due May 15, 2018 New York Environmental Facilities Corp State Pers Income Tax Rev 5.25% due December 15, 2012 - - - N.Y.S. Local Govt Assistance Corp Ref: 5.5% due April 1, 2017 The accompanying notes are an integral part of these financial statements. 4 Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended April 30, 2012 and 2011 Principal Amortized Fair Principal Amortized Fair Amount Cost Value Amount Cost Value Insured (Continued) N.Y.S. Local Govt Assistance Corp Ref: 5.5% due April 1, 2017 $ N.Y.S. Thruway Authority Second Gen Hwy &Brdg Trust Fund 5.25% due April 1, 2013 - - - Niagara Falls Bridge Commission NY Toll Rev Highway Impts 5.25% due October 1, 2015 Pleasantville New York Public Impt Unlimited Tax 5.0% due January 1, 2016 Commonwealth of Puerto Rico Electric Power Auth Rev 5.5% due July 1, 2017 Commonwealth of Puerto Rico Highway Transportation Auth Rev Ref 6.25% due July 1, 2016 Commonwealth of Puerto Rico Highway Transportation Auth Rev Ref Pre-Refunded 6.25% due July 1, 2016 - - - Puerto Rico Commonwealth Highway and Transportation Auth Transn Rev 5.5% due July 1, 2015 Sales Tax Asset Receivable Corp New York (Par Call October 15, 2014 @100) 5.0% due October 15, 2021 Queensbury NY Union Free School District Ref Unlimited Tax 4.0% due December 15, 2018 - - - Sachem Central School District NY Holbrook Ref Unlimited Tax 5.25% due October 15, 2019 The accompanying notes are an integral part of these financial statements. 5 Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended April 30, 2012 and 2011 Principal Amortized Fair Principal Amortized Fair Amount Cost Value Amount Cost Value Insured (Continued) Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @100) 5.0% due October 15, 2017 $ Triborough Bridge & Tunnel Authority NY General Purpose Revs 5.5% due November 15, 2019 Unadilla Valley New York Central School District Ref Unlimited Tax 4.0% due June 15, 2014 %(*) %(*) Revenue Backed City of New York NY Municipal Water Fin Auth Wtr. & Sewer Rev Fiscal 2009 (Par Call June 15, 2018 @100) 5.625% due June 15, 2024 (Par Call June 15, 2019 @100) 5.0% due June 15, 2027 City of New York Transitional Finance Auth Rev Sub Future Tax Secured (Par Call November 1, 2019 @100): 5.0% due November 1, 2020 5.0% due November 1, 2021 Cold Spring Hbr. NY Central School District Ref. Unlimited Tax 5.0% due February 1, 2016 Greece NY Central School District Unlimited Tax (Par Call December 15, 2022 @100) 5.0% due December 15, 2023 - - - Nassau County New York Gen. Impt. Unlimited tax (Par Call October 1, 2020 @100) 4.0% due October 1, 2022 The accompanying notes are an integral part of these financial statements. 6 Tridan Corp. Schedules of Investments in Municipal Obligations Years Ended April 30, 2012 and 2011 Principal Amortized Fair Principal Amortized Fair Amount Cost Value Amount Cost Value Revenue Backed (continued) N.Y.S. Dormitory Authority Revs Ref (Mandatory Put May 15, 2012 @100) 5.25% due November 15, 2023 $
